Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (5)(i) Principal Underwriting and Distribution Services Agreement Between College Retirement Equities Fund and TIAA-CREF Individual & Institutional Services LLC SCHEDULE B 2010 Reimbursement Rates For the services rendered and expenses incurred in connection with the Distribution Services as provided the Agreement, the amount currently payable from the net assets of each Account each Valuation Day for each Calendar Day of the Valuation Period (May 1, 2010 through April 30, 2011) ending on that Valuation Day will be 0.00019% (corresponding to an annual rate of 0.07% of average daily net assets). Date: Effective May 1, 2010 in accordance with prior approval by the CREF Board on March 31, 2010 COLLEGE RETIREMENT EQUITIES FUND By: TIAA-CREF INDIVIDUAL & INSTITUTIONAL SERVICES, LLC By: Title:
